DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 05/06/2021.
Claim(s) 1-19 is/are currently presenting for examination.
Claim(s) 1 and 10 is/are independent claim(s).
Claim(s) 1, 5-6, 9-10, 14-15, and 18-19 is/are rejected.
Claim(s) 2-4, 7-8, 11-13, 16-17 is/are objected to.
This action has been made NON-FINAL.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-6, 10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20190253364_A1_Li in view of US_9369372_B1_Kugel.
Regarding claim 1, Li discloses a network device, comprising: a rate measurement circuit that is configured to measure respective egress rates at which respective data is being transmitted via respective ports (Li paragraph 51, “…For example, bandwidth of the first output port is 1 Gbps, and an actual data sending volume is only 600 Mbps. In this case, the idleness rate of the first output port is 40%…”); a marking ratio determination circuit configured to select respective marking ratios based on respective measured egress rates (Li figure 2 step 202, and paragraph 49, “The first network node obtains a load level of a corresponding first output port used by the first network node to send the source data packet, and adds the load level to a header of the source data packet.”, and paragraph 51, “…the load level may be represented by an idleness rate of the first output port...”), the marking ratios for marking packets to be transmitted via the respective ports to indicate respective levels of congestion corresponding to the respective ports (Li figure 2 step 202, and paragraph 49, and paragraph 51, “…the load level may be represented by a congestion level of the first output port…”), wherein different marking ratios correspond to different measured egress rates (Li paragraph 51, “…the load level may be represented by an idleness rate of the first output port. The idleness rate may be represented by a remaining or unused sending capability of the first output port. For example, bandwidth of the first output port is 1 Gbps, and an actual data sending volume is only 600 Mbps. In this case, the idleness rate of the first output port is 40% (which is (1 Gbps−600 Mbps)/1 Gbps=40%). It can be learned that a lower load level of the first output port indicates a higher corresponding idleness rate; and conversely, a higher load level of the first output port indicates a lower corresponding idleness rate..…”); and a packet editor circuit configured to mark selected packets to be transmitted via respective ports according to the respective selected marking ratios (Li figure 2 step 202, and paragraphs 49, 51), wherein the respective selected marking ratios indicate to other communication devices that respective network paths via which the selected packets travelled experienced congestion, and the respective marking ratios indicate respective levels of congestion (Li figure 2 steps 202-206, and paragraphs 49-51), but does not explicitly discloses a forwarding database; a forwarding engine coupled to the forwarding database, the forwarding engine being configured to forward packets to ports for transmission, the ports being determined by the forwarding engine using forwarding information residing in the forwarding database.
Kugel discloses a forwarding database; a forwarding engine coupled to the forwarding database, the forwarding engine being configured to forward packets to ports for transmission, the ports being determined by the forwarding engine using forwarding information residing in the forwarding database (Kugel figure 4, and column 8 lines 57-59, “…Switch SW2 may similarly forward the network packet to network portion 106 via port P3 of switch SW2 based on a forwarding database 142 maintained by switch SW2.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kugel’s a switch forwarding packet based on a forwarding database in Li’s system to forwarding packets efficiently and correctly. This method for improving the system of Li was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kugel. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Kugel to obtain the invention as specified in claim 1.

Regarding claim 5, Li and Kugel disclose the network device of claim 1, wherein the rate measurement circuit comprises: respective counters configured to count respective amounts of respective data that are transmitted via respective ports during respective time periods (Li paragraphs 51, “…For example, bandwidth of the first output port is 1 Gbps, and an actual data sending volume is only 600 Mbps …”, in this example, there is 600 megabits data are transmitted in a second via the output port).

Regarding claim 6, Li and Kugel disclose the network device of claim 5, wherein the rate measurement circuit is configured to: determine the respective egress rates using i) the respective amounts of respective data that are transmitted, and ii) respective lengths of the respective time periods (Li paragraphs 51, “…For example, bandwidth of the first output port is 1 Gbps, and an actual data sending volume is only 600 Mbps …”, in this example, there is 600 megabits data are transmitted in a second via the output port).
Regarding claim 10, Li and Kugel disclose the limitations as set forth in claim 1.
Regarding claim 14, Li and Kugel disclose the limitations as set forth in claim 5.
Regarding claim 15, Li and Kugel disclose the limitations as set forth in claim 6.

Claim(s) 9, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20190253364_A1_Li in view of US_9369372_B1_Kugel and US_20060092836_A1_Kwan.
Regarding claim 9, Li and Kugel disclose the network device of claim 1, but do not discloses wherein the marking ratio determination circuit is configured to determine that no packets to be transmitted via a first port are to be marked when a measured egress rate corresponding to the first port is below a threshold.
Kwan discloses wherein the marking ratio determination circuit is configured to determine that no packets to be transmitted via a first port are to be marked when a measured egress rate corresponding to the first port is below a threshold (Kwan paragraph 38, “… If during the preset time period, the intermediate node 40 determines that the congestion has been resolved, then the intermediate node 40 would stop marking the data packets with the ECN bit tag…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kwan’s stop marking the data packets with the ECN bit tag when the congestion has been resolved in Li and Kugel’s system to reduce unnecessary control bits in the header. This method for improving the system of Li and Kugel was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kwan. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li, Kugel, and Kwan to obtain the invention as specified in claim 9.
Regarding claim 18, Li, Kugel and Kwan disclose the limitations as set forth in claim 9.
Regarding claim 19, Li, Kugel and Kwan disclose the limitations as set forth in claim 9.
Allowable Subject Matter

Claims 2-4, 7-8, 11-13, 16-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.H/Examiner, Art Unit 2471                              
                                                                                                                                                                          
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471